[UNPUBLISHED]
PER CURIAM.
Buck D. Jones (Buck) appeals the district court’s1 dismissal of an action he and his wife Robbie R. Jones, now deceased, brought under 42 U.S.C. §§ 1983 and 1985. Having conducted de novo review of the record, see Gisslen v. City of Crystal, Minn., 345 F.3d 624, 626-27 (8th Cir.2003) (determination as to subject matter jurisdiction is reviewed de novo), cert, denied, 541 U.S. 960, 124 S.Ct. 1722, 158 L.Ed.2d 401 (2004), we conclude that the Joneses’ illegal-exaction claim—the only claim Buck addresses in his brief, and thus the only one before us—was barred under the Rooker-Feldman2 doctrine, see Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 125 S.Ct. 1517, 1521-22, 161 L.Ed.2d 454 (2005) (Rooker-Feldman doctrine applies to cases brought by state-court losers complaining of injuries caused by state-court judgments rendered before federal proceedings were commenced, and inviting federal district courts to review and reject those judgments). Accordingly, we affirm. See 8th Cir. R. 47B. We deny both the University of Arkansas at Fort Smith’s motion for sanctions and Buck’s request to disqualify the University’s counsel.

. The Honorable G. Thomas Eisele, United States District Judge for the Eastern District of Arkansas, sitting by designation.


. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust, 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).